Citation Nr: 0311915	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether an April 1970 rating decision was clearly and 
unmistakably erroneous in failing to grant service connection 
for an acquired psychiatric disorder.

2.  Whether a November 1989 rating decision was clearly and 
unmistakably erroneous in failing to grant an increased 
rating for the veteran's service-connected back disability.

3.  Whether a February 1990 rating decision was clearly and 
unmistakably erroneous in failing to grant an increased 
rating for the veteran's service-connected back disability, 
and in failing to reopen claims of service connection for a 
post-traumatic stress disorder (PTSD) and a genitourinary 
(GU) disability.

4.  Whether an April 1997 rating decision was clearly and 
unmistakably erroneous in failing to grant earlier effective 
dates for service connection for PTSD, urinary sphincter 
impairment, rectal sphincter impairment, and earlier 
effective date for a 60 percent rating for a back disability.

5.  Entitlement to an effective date earlier than August 5, 
1991, for service connection for PTSD.

6.  Entitlement to an effective date earlier than August 5, 
1991, for a 60 percent rating for the veteran's service-
connected back disability.

7.  Entitlement to an effective date earlier than August 5, 
1991, for service connection for a urinary sphincter 
impairment.

8.  Entitlement to an effective date earlier than August 5, 
1991, for service connection for a rectal sphincter 
impairment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and K.G.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A rating decision of April 9, 1970, denied service 
connection for an acquired psychiatric disorder.  The veteran 
failed to perfect an appeal of the decision and it became 
final.

2.  The veteran has not alleged that either the correct facts 
as they were known at the time of the April 9, 1970, RO 
decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

3.  A rating decision of May 13, 1982 denied service 
connection for PTSD.  The veteran failed to perfect an appeal 
of the decision and it became final.

4.  Rating decisions of March 29,1984, and August 9, 1984, 
denied the veteran's claim for service connection for PTSD.

5.  A Board decision of May 1986 denied service connection 
for PTSD on a de novo basis.  

6.  A rating decision of February 27, 1990, denied veteran's 
attempt to reopen a claim for service connection for PTSD.  
The veteran failed to perfect an appeal of the decision and 
it became final.



7.  With respect to the adjudication of the PTSD claim, the 
veteran has not alleged that either the correct facts as they 
were known at the time of the February 27, 1990, RO decision 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.

8.  A rating decision of April 3, 1997, granted service 
connection for PTSD.  An effective date of August 5, 1991, 
was established.  The veteran has not alleged that either the 
correct facts as they were known at the time of the April 3, 
1997, RO decision were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.

9.  A rating decision of November 7, 1983, reduced the 
veteran's disability rating for his service-connected back 
disability effective from February 1, 1984.

10.  A Board decision of May 1986 denied the veteran's claim 
for an increased rating for his back disability.  

11.  A rating decision of August 27, 1986, denied the 
veteran's claim for an increased rating for his service-
connected back disability.

12.  A Board decision of February 1988 denied the veteran's 
claim for an increased rating for his service-connected back 
disability.  

13.  A rating decision of November 3, 1989, denied the 
veteran's claim for an increased rating for his service-
connected back disability.

14.  The veteran has not alleged that either the correct 
facts as they were known at the time of the November 3, 1989, 
RO decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.



15.  A rating decision of February 27, 1990, denied the 
veteran's claim for an increased rating for his service-
connected back disability.

16.  The veteran received the March 1990 notice of the 
February 27, 1990, rating decision.

17.  With respect to adjudication of the back rating claim, 
the veteran has not alleged that either the correct facts as 
they were known at the time of the February 27, 1990, RO 
decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

18.  A rating decision of April 3, 1997, assigned an 
effective date of August 5, 1991, for a 60 percent rating for 
the veteran's service-connected back disability.  The veteran 
has not alleged that either the correct facts as they were 
known at the time of the April 3, 1997, RO decision were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.

19.  A rating decision of August 27, 1986, denied the 
veteran's claim for service connection for a genitourinary 
(GU) disability.

20.  A Board decision of February 1988 denied the veteran's 
claim for service connection for a GU disability.  

21.  A rating decision of February 27, 1990, denied the 
veteran's claim for service connection for a GU disability.  
The veteran has not alleged that either the correct facts as 
they were known at the time of the February 27, 1990, RO 
decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

22.  A rating decision of April 3, 1997, assigned an 
effective date of August 5, 1991, for service connection for 
the veteran's GU disability.  The veteran has not 


alleged that either the correct facts as they were known at 
the time of the April 3, 1997, decision were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.

23.  A rating decision of April 3, 1997, assigned an 
effective date of August 5, 1991, for service connection for 
the veteran's rectal sphincter impairment.  The veteran has 
not alleged that either the correct facts as they were known 
at the time of the April 3, 1997, RO decision were not before 
the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.

24.  A claim for service connection for PTSD was received on 
August 5, 1991.  Service connection was granted in April 1997 
after the prior final denial in February 1990.  

25.  A claim for an increased rating for the veteran's 
service-connected back disability was received on August 5, 
1991.  There was no prior informal or formal claim for 
increase following prior final adjudication.  Entitlement to 
a 60 percent rating was not shown prior to August 5, 1991.

26.  A claim for service connection for a GU disability was 
received on August 5, 1991.  Service connection for a GU 
disability as a separate disability was granted in April 1997 
after the prior final denial in February 1990.  

27.  The veteran submitted an informal claim for service 
connection for a rectal sphincter impairment at a hearing in 
April 1993.  Service connection was established in October 
1993 but only as part of the veteran's back disability.  

28.  Rating decision of April 3, 1997, established service 
connection for the veteran's rectal sphincter impairment as a 
separate disability with an effective date of August 5, 1991.  
There is no basis for establishing an earlier effective date.




CONCLUSIONS OF LAW

1.  The April 9, 1970, rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2002).

2.  The November 3, 1989, rating decision on the question of 
entitlement to an increased rating for service-connected back 
disability was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

3.  The February 27, 1990, rating decision relative to claims 
of service connection for PTSD and GU disability and the 
claim for an increased rating for back disability was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).

4.  The April 3, 1997, rating decision relative to the 
assignment of effective dates for PTSD, urinary sphincter 
impairment, rectal sphincter impairment, and the 60 percent 
rating for service-connected back disability was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

5.  The criteria for an effective date prior to August 5, 
1991, for service connection for PTSD, have not been met.  
38 U.S.C.A. §§ 5110, 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001); 38 C.F.R. § 3.400 (2002).

6.  The criteria for an effective date prior to August 5, 
1991, for a 60 percent rating for the veteran's service 
connected back disability have not been met.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

7.  The criteria for an effective date prior to August 5, 
1991, for service connection for urinary sphincter impairment 
have not been met.  38 U.S.C.A. §§ 5110, 5108, 7105; 38 
C.F.R. § 3.156 (2001); 38 C.F.R. § 3.400 (2002).

8.  The criteria for an effective date prior to August 5, 
1991, for service connection for a rectal sphincter 
impairment have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  PTSD

The veteran served on active duty from February 1962 to June 
1966.  A review of his service medical records (SMRs) 
provides some information relative to the veteran's 
whereabouts during pertinent times regarding this issue.  The 
SMRs reflect numerous treatment entries for minor complaints 
during the period from July to November 1964.  The entries 
primarily denote treatment at Camp Schwab, Okinawa, a major 
Marine Corps installation.  They also reflect treatment at an 
Army Hospital on Okinawa for that same period.  

The records do not reflect any mention of a deployment to 
Vietnam or treatment for any wounds or injuries due to being 
injured in an explosion.  The records do show treatment for 
back pain beginning in July 1962.  An entry at that time 
noted that the veteran reported a seven-year history of back 
pain.  No specific injury was associated with the veteran's 
complaints of back pain.  The records also reflect complaints 
of sinus problems in May 1964.  No specific cause was 
identified at the time and there was no report of any facial 
trauma.  The treatment records for the period from July to 
November 1964 report no treatment for any type of facial 
injury.  The first evidence of treatment for a broken nose is 
reflected by treatment records dated in January 1966.  The 
Board notes that the veteran underwent a fairly extensive 
inpatient ear, nose and throat (ENT) evaluation in December 
1965 to evaluate his complaints of hearing loss.  There was 
no history of a facial, or head, injury by the veteran, and 
no finding of a prior broken nose.  The ENT summary noted 
that the veteran attributed the onset of his hearing loss to 
the firing of a machine gun near his head in June 1963.  

The veteran was evaluated for psychiatric reasons on several 
occasions.  A July 1965 evaluation was requested to evaluate 
the veteran for his destructive tendencies.  There was no 
history of combat service or service in Vietnam noted.  A 
diagnosis of immature personality was made.  The veteran was 
psychiatrically evaluated in early January 1966.  The report 
noted that the veteran continued to have difficulties with 
civilian authorities, drinking and disorderly content.  He 
was also noted to have made threats that he might hurt 
someone unless he was helped "with his problem."  Again, 
there was no reference to any combat service or service in 
Vietnam.  The psychiatrist said that the veteran had a 
character disorder of long standing that was neither caused 
nor aggravated by military service.  The veteran was then 
hospitalized for psychiatric evaluation and treatment at the 
end of January 1966.  The discharge summary contained an 
extensive history of the veteran's past and circumstances 
that led up to the current admission.  There was no mention 
of combat service or service in Vietnam.  The veteran was 
diagnosed with aggressive personality.  He was also 
recommended for separation from the service.

The veteran was discharged in June 1966.  His separation 
physical examination noted chronic low back pain and acne 
vulgaris of the back and chest as the only abnormalities.  

In regard to his PTSD claim, the veteran was diagnosed with 
paranoid schizophrenia in February 1970 following a period of 
hospitalization at a VA hospital.  A claim for service 
connection for an acquired psychiatric disorder was denied in 
April 1970.  The veteran failed to appeal that decision and 
it became final.  38 U.S.C.A. § 7105 (West 2002). 38 C.F.R. § 
20.300 (2002).

The veteran submitted a claim for entitlement to a 
nonservice-connected pension in January 1972.  He was 
afforded a VA psychiatric examination in February 1972 where 
he was diagnosed with a sociopathic personality disorder.  
The veteran was then assigned a 30 percent rating for his 
nonservice-connected psychiatric disorder but denied 
entitlement to a nonservice-connected pension in March 1972.  
Of note, the veteran had not made any claims of service in 
Vietnam at this point.

The veteran was hospitalized from July to August 1972 for 
complaints related to his service-connected back disability.  
The summary from that hospitalization is the first mention by 
the veteran of service in Vietnam.  The veteran described 
several instances where he hurt his back in service.  Notably 
he made no mention of any combat activity or being blown off 
a vehicle.  The examiner specifically noted that the veteran 
related no combat injuries.

The veteran requested to reopen his claim for service 
connection for a psychiatric disorder in June 1975.  The RO 
wrote to the veteran in July 1975 and informed him that he 
was not service connected for a psychiatric disorder and 
needed to present evidence in support of his claim.  The 
veteran did not respond to the RO's request.

The veteran was afforded several VA examinations in May 1976.  
The veteran told the orthopedic examiner that he suffered 
three injuries to his back in service, none of which involved 
being blown off a vehicle in Vietnam.  

VA outpatient treatment records for the period from June 1975 
to February 1978 were associated with the claims folder.  
They contained an entry dated in May 1977 where the veteran 
first related that he suffered a broken nose when he was 
blown against a tank in Vietnam.  

The veteran submitted another claim for nonservice-connected 
pension benefits in October 1980.  He included several 
medical statements in support of his claim.  One statement 
from a Dr. Mackey noted that the veteran alleged a back 
injury in service when he was thrown by an explosion.  No 
further description of the circumstances of the explosion or 
where it occurred was provided by Dr. Mackey.

At a VA orthopedic examination in December 1980 the veteran 
gave a history of several back injuries in service to include 
being blown off of a tank in 1964.  A VA psychiatric 
examination recorded no Vietnam-related events.  His 
diagnoses were habitual excessive drinking, passive 
aggressive personality, and drug abuse, multiple, currently 
abstinent.  The examiner noted that the veteran was 
previously diagnosed with schizophrenia, paranoid type with 
sociopathic personality disorder; however, this was not found 
on the current examination.

VA hospitalization records for the period from July 1981 to 
January 1982 contained a July 1981 entry that referred to the 
veteran as having "post Vietnam combat stress."  This was 
the first evidence of record that linked a psychiatric 
diagnosis to combat service in Vietnam.  The records also 
show that the veteran was enrolled in a PTSD veterans' group.  
A December 1981 psychological evaluation noted that the 
veteran said that he went from Camp Pendleton to Vietnam 
where he served for one year.  He gave a history of heavy 
combat activities to include patrols in the area of the 
Demilitarized Zone (DMZ) and that he was blown off of a 
vehicle at Khe Sanh.  The examiner reported that the 
veteran's psychological test results were consistent with 
someone having experienced heavy combat.  The hospital 
summary included a diagnosis of chronic PTSD.

The veteran was afforded a VA psychiatric examination in 
March 1982.  The examiner said that he had reviewed the 
veteran's records and psychiatric history.  The veteran 
provided vague examples of experiences in Vietnam of being on 
patrol and setting up ambushes.  He was given a diagnosis of 
PTSD, moderate to severe, secondary to Vietnam combat 
experiences.

The veteran submitted a copy of a favorable decision from the 
Social Security Administration (SSA) in March 1982.  The 
decision was dated in February 1982.  Associated with the 
decision was a memo to file from an administrative law judge 
(ALJ), also dated in February 1982.  The memo noted that the 
veteran was previously found to be disabled for SSA purposes 
from December 1974.  The memo said that the veteran was 
disabled from chronic low back strain, paranoid personality, 
depressive neurosis and chronic alcoholism.  The SSA 
subsequently determined that the veteran was no longer 
disabled as of April 1981.  The latest decision reinstated 
the veteran's SSA disability from December 1974.  The ALJ 
cited to VA medical records and concluded that the veteran's 
disabilities consisted of continued low back problems, and 
PTSD manifested by chronic depression and anxiety secondary 
to his Vietnam combat experience.  

The veteran's service personnel records were received from 
the National Personnel Records Center (NPRC) in May 1982.  
The records included embarkation/disembarkation slips that 
documented the veteran's movements between units from the 
time he entered service.  The records showed that he left San 
Diego in November 1963 and arrived in Okinawa in November 
1963.  The veteran had several other movements reported in 
great detail.  At no time was he reported to be in the 
Republic of Vietnam.  An entry on the combat history page of 
his service record book, dated May 21, 1965, reported that 
the veteran participated in support operations in the Vietnam 
conflict from South China Sea while serving with the 9th 
Marine Expeditionary Battalion (MEB) from July 22, 1964, to 
November 10, 1964.  The veteran's awards were listed as the 
Good Conduct Medal, Armed Forces Expeditionary Medal (AFEM) 
and the National Defense Service Medal.  

Service connection for PTSD was denied by the RO in May 1982.  
The RO noted that the personnel records showed no evidence of 
combat service in Vietnam or of service in Vietnam.  Notice 
of the denial was provided that same month.  

The veteran's representative submitted a statement in June 
1982 that alleged that the veteran's unit was dispatched to 
Vietnam on several occasions to help construct military 
installations at several locations.  The statement also 
alleged that the veteran had duty, at times, as an 
infantryman in combat situations.  The statement conceded 
that the available records did not show that the veteran 
served in combat in Vietnam.  The representative asked that 
the unit history be obtained for the period of deployment 
listed as July 22, 1964, to November 10, 1964.

Additional personnel records were received from the NPRC in 
June 1982.  The records were provided in response to the RO's 
request for the historical records of the 9th MEB.  The 
records included a service record page record of the 
veteran's performance appraisals, or "marks" sheet.  The 
marks sheet recorded the date and unit of assignment for the 
respective evaluation periods.  Performance marks were 
assigned for July 21, 1964, as a transfer from company (CO) 
G, 2nd battalion (BN), 3rd Marines.  The new unit was 
identified as support unit (SU#1), headquarters and service 
(H&S) CO, 2nd BN, 3rd Marines, on July 22, 1964.  The veteran 
was assigned marks from this latter unit upon his transfer on 
November 10, 1964.

The RO requested that the NPRC provide information on the 
exact location of the veteran's unit for the period from July 
1964 to November 1964, and whether the unit, as a whole, 
participated in combat.  The NPRC responded in July 1982 that 
the exact location of the unit was not on file and provided 
duplicate copies of the veteran's service personnel records.  

A VA hospital summary, for the period from October 1982 to 
November 1982, noted that the veteran was treated for alcohol 
dependence and PTSD.

There is no indication in the claims folder that the veteran 
submitted a notice of disagreement with the May 1982 rating 
decision.  

The veteran submitted a claim for entitlement to service 
connection for PTSD in January 1984.  He said that he was 
involved in combat in Vietnam and suffered from psychological 
stressors from the combat.

The RO notified the veteran in February 1984 that his claim 
for service connection for PTSD was previously denied.  He 
was also informed that he needed to submit new and material 
evidence to reopen his claim.

VA outpatient records for the period January 1984 to March 
1984 documented additional psychiatric treatment.  The 
veteran was noted to claim having served "almost two tours" 
in Vietnam.  He also talked about killing women and children 
and running ambushes.

The veteran submitted a statement in March 1984 wherein he 
said that his half-brother and two cousins were killed in 
Vietnam.  He said he did not understand why he was not 
granted service connection for PTSD when he had received 
multiple diagnoses of PTSD based on his service in Vietnam.  

The RO denied the veteran's claim for service connection for 
PTSD in March 1984.  The RO determined that no new and 
material evidence was provided.  Notice was provided that 
same month.

A hospital summary for the period from January 1984 to July 
1984 was received.  The summary noted treatment for 
psychiatric (PTSD and dependent personality disorder) and 
back complaints.

The RO again denied the veteran's claim for service 
connection for PTSD in August 1984.  

VA outpatient records for the period from July 1983 to 
December 1984 were associated with the claims folder.  A 
genitourinary (GU) clinic entry noted that the veteran 
claimed to have suffered three back injuries in Vietnam.  

The veteran submitted a statement in February 1985 wherein he 
repeated his assertion that he was blown off of a tank in 
Vietnam.  He claimed he injured his back at the time.  The 
veteran cited to the Third Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-III) and claimed that he experienced 
the listed symptoms to show that he had PTSD from his Vietnam 
service.  

The veteran appealed the denial of service connection for 
PTSD in March 1985.  His claim was certified on appeal to the 
Board.  The Board wrote to the Environmental Support Group 
(ESG) in November 1985 in an attempt to verify the veteran's 
unit status in Vietnam.  The request gave a summary of the 
veteran's service in the Marine Corps and time overseas.  The 
request also gave a summary of the veteran's claimed 
stressors of patrol, ambushes and building airstrips.  The 
Board advised the veteran of the request to the ESG in 
November 1985.

The ESG responded in December 1985.  Their report stated that 
elements of the 9th MEB did not land in Vietnam until 1965.  
The report noted that, after the Gulf of Tonkin incident, 
6,000 Marines from the 9th MEB embarked on vessels but did 
not land in Vietnam.  After the incident resolved, one 
landing team remained afloat and the other two returned to 
Okinawa and the Philippines.  The report referred to the 
veteran's records and said that his records appeared to 
indicate that he was a member of one of the landing teams on 
alert; however, they could not confirm his exact unit without 
his page 3 (NAVMAC 118(3)) entries.  Nor could the ESG 
conduct more specific research.  The report said that the 
veteran's embarkation slips should verify all of his travel 
outside of the United States while on active duty.  The 
report added that it was highly unlikely that the veteran 
engaged in patrolling or other combat activity ashore in 
Vietnam during the July to November 1964 timeframe.  The 
first significant combat action involving Marines did not 
occur until April 1965.   Finally, the report noted that the 
AFEM was awarded for participation in designated expeditions 
subsequent to July 1, 1958.  The Combat Action Ribbon (CAR) 
was also awarded to Navy and Marine Corps personnel for 
active participation in ground or surface combat after March 
1, 1964.  The veteran's record did not reflect receipt of a 
CAR.

The Board denied the veteran's claim for service connection 
for PTSD in a decision dated in May 1986.  The decision 
provided a detailed discussion of the evidence of record 
related to the veteran's claim for service connection for 
PTSD, including a verbatim recitation of the ESG report.  The 
conclusion was that there was insufficient evidence to 
corroborate the veteran's claimed stressors, to include 
combat service in Vietnam.  

Associated with the claims folder is a Report of Contact 
dated in August 1989.  The report noted that the veteran 
called to inform the RO that he had recently been an 
inpatient at a VA facility where he received treatment for 
his service-connected back disability and PTSD.

The RO wrote to the veteran in September 1989 and informed 
him that his claim for service connection for PTSD was 
previously denied.  He was also informed that he needed to 
submit new and material evidence to reopen his claim.  There 
is no indication in the claims folder that the veteran 
responded to the RO's letter.

Associated with the claims folder is a hospital summary for 
the period from July 1989 to August 1989 that noted treatment 
for depression and PTSD.  The summary was received in October 
1989.

The veteran submitted a statement in January 1990 that, inter 
alia, attempted to reopen his claim for service connection 
for PTSD.  The RO wrote to the veteran in February 1990 and 
requested that he provide detailed information on his alleged 
stressors as well as provide information regarding any 
private medical evidence.

The NPRC provided duplicate copies of the veteran's service 
personnel records in February 1990.

The RO denied all of the veteran's claims submitted in 
January 1990, to include PTSD, by way of a confirmed rating 
decision dated in February 1990.  Notice of the decision was 
provided in March 1990.  

It is important to note that the veteran's address on a 
statement that was submitted in March 1989 listed an address 
in Arlington, Texas.  The RO wrote to the veteran at that 
address in April 1989.  The letter was not returned as 
undeliverable or addressee unknown, or that the veteran had 
moved.  An August 11, 1989, Report of Contact in the claims 
folder listed the same address for the veteran.  Two letters 
were sent to the veteran by the RO to the same address in 
September 1989.  Neither of the letters were returned.  
Notice of a November 1989 confirmed rating decision was also 
sent to the same address.  The veteran used that address when 
he submitted his claim in January 1990.  The RO sent the 
February 1990 development letter to the address as well as 
the March 1990 notice of denial.  Finally, the veteran 
submitted another Form 21-4138, in July 1990, asking that his 
claims folder be sent to the VA medical center in Dallas, 
Texas.  The same address was listed on that form.  There is 
no indication in the claims folder that any of the VA 
correspondence was returned as undeliverable for any reason.

Nothing further was received from the veteran until a Form 
21-4138 was received by the RO on August 5, 1991.  The 
veteran said that a certain individual from the Texas 
Veterans Commission had been his representative but he now 
wanted the Veterans of Foreign Wars to represent him.  He 
said that he understood that his claim was pending and that 
he wanted a hearing as soon as possible to resolve his claim.

The veteran submitted another statement in September 1991 
wherein he withdrew his request for a hearing.  He requested 
that he be afforded a VA examination.  He also said that he 
wanted to reopen his claim for service connection for PTSD.   

The veteran's claim was denied in April 1992.  The RO 
determined that no new and material evidence had been 
submitted.  Notice of the denial was provided in May 1992.

The veteran submitted an excerpt from an article in the U. S. 
Naval Institute Proceedings in May 1992.  The part of the 
article submitted briefly described the U. S. Marine Corps 
involvement in Vietnam from 1963 to 1965 in an abbreviated 
form.  Pertinent to the veteran's claim was a notation that 
the commanding general of the 9th MEB flew to DaNang in 
August 1964.  The article noted that there were already 
Marines stationed there.  

The RO again denied the veteran's claim in May 1992.  Notice 
was provided in June 1992.  The veteran submitted a notice of 
disagreement in June 1992.

Additional development was conducted in support of the 
veteran's claim.  He testified at hearings at the RO in April 
1993.  He testified about being deployed to DaNang and then 
Khe Sanh.  He said that, contrary to the information from the 
ESG, his unit did do patrol duties.  They would go out for 
several days at a time.  He related a specific incident where 
approximately 12 unarmed people were killed.  They dragged 
the bodies into the jungle and buried them.

The veteran submitted a number of items in support of his 
claim at the hearing.  One item was an excerpt from a book 
entitled Marines Meet The Challenge.  The excerpt noted that 
a Marine Corps communications detachment, known as Signal 
Engineering Survey Unit, was established in Vietnam in May 
1964.  A Major Alfred Gray was the commanding officer.  The 
veteran has maintained that Major Gray was the commanding 
officer of his unit in Vietnam.  Some of the personnel were 
drawn from Company G, 2nd BN, 3rd Marines, the parent unit for 
the veteran up to June 1964.  The Marines were initially 
deployed to DaNang and then to Khe Sanh.  Eventually some of 
the Marines were assigned to a mountaintop known as Tiger 
Tooth to man and protect a communications base.  The excerpt 
states that the Marines on Tiger Tooth were explicitly 
prohibited from patrolling or engaging in any other activity 
which could have been construed as offensive in nature.  Thus 
the Marines were confined to defensive postures.  The living 
conditions were described as rigorous and Marines were 
rotated to Khe Sanh about two weeks.  There was one incident 
of contact with enemy forces on July 17, 1964, that involved 
a heavy exchange of gunfire.  There were no Marine casualties 
and no evidence of any enemy casualties was found.  The 
Marines were ordered to leave the base and were returned to 
DaNang by July 22nd.  The signal unit was dissolved in 
September 1964.  The remainder of the excerpt detailed other 
Marine involvement in Vietnam during 1964 but this was 
unrelated to any activity claimed by the veteran.

Additional documents submitted by the veteran included a 
letter from an individual at the U. S. Marine Corps (USMC) HQ 
military awards branch.  The letter was dated in September 
1992 and informed the veteran of the several awards he was 
entitled to wear.  The awards were the same as those noted in 
his personnel records with the addition of the Republic of 
Vietnam Meritorious Unit Citation (Gallantry Cross Color).  
The letter also advised the veteran that there was no record 
of him being wounded in action to qualify for a Purple Heart.  

The veteran testified again at a RO hearing in September 
1993.  He detailed his Vietnam experience.  The veteran's 
testimony closely paralleled the account provided in the 
excerpt he provided in April 1993.

The veteran also submitted a number of documents in April 
1994.  
Included was a letter from the USMC military awards official 
to Representative Geren dated in March 1994.  The USMC 
official advised that the Republic of Vietnam Meritorious 
Unit Citation (Gallantry Cross Color) was awarded by the 
Chief of the Joint General Staff, Republic of Vietnam to 
certain units for combat operations in Vietnam.  The 
secretary of the Navy had authorized those units of the Navy 
and USMC to accept the award.  The official also said that 
personnel of units that were in direct support of HQ U.S. 
Military Advisory Command Vietnam (USMACV) were eligible to 
participate in the award only during the period actually 
served ashore in Vietnam.  The letter did not indicate that 
receipt of the award signified individual combat 
participation by the recipients.

The veteran submitted a statement in April 1994 wherein he 
said that his back injury was due to his being blown off a 
vehicle while serving in Vietnam.  Thus he could not 
understand why his PTSD claim could be denied on the basis 
that he did not serve in Vietnam.  He argued that if his back 
was service connected, he should be service connected for 
PTSD.

The veteran submitted additional argument and evidence in 
November 1994.  Included was a letter from the Marine Corps 
Historical Center, dated in November 1994.  The addressee of 
the letter was marked out.  The letter reported that the 
writer had informed the addressee earlier that Marine Corps 
record keeping from the end of the Korean War until January 
1965 was incomplete.  The writer said that there were no 
records available for the 2nd Bn, 3rd Marines (2/3) for the 
period requested.  The writer confirmed that a booklet 
referenced by the addressee (unidentified) was an official 
Marine Corps publication.  The writer noted that the 
background materials left by the author did not indicate the 
source of his information about the 2/3.  

The veteran requested a Central Office (CO) review of his 
claim on a number of occasions.  He repeated this request in 
testimony at a hearing in February 1996.  At the hearing the 
veteran testified regarding his PTSD claim; however, his 
testimony was cumulative of the many prior statements and 
prior testimony at his several hearings.

In September 1996 Representative Geren submitted additional 
evidence received from USMC HQ.  The evidence included an 
excerpt from a publication entitled U. S. Marines in Vietnam, 
the Advisory & Combat Assistance Era 1954-1964.  The 
submission was duplicative of one submitted by the veteran in 
April 1993, although it contained several additional pages.  
As before, the excerpt noted that the Survey Unit came under 
fire in one instance and was immediately removed from that 
area to avoid further contact with the enemy.  The excerpt 
did not show that the unit engaged in combat, patrols or 
other firefights, other than the one attack, and in no way 
established that the veteran was a member of the unit that 
was attacked.  In fact, it is notable that the veteran has 
never claimed to be part of the group that was attacked on 
Tiger Tooth.  Rather he has alleged being on patrols and 
conducting ambushes and killing a dozen people in one 
instance.

The veteran's case was referred for a CO review in December 
1996.  The CO review was concluded in January 1997.  The 
review concluded, inter alia, that the evidence of record did 
constitute new and material evidence and determined that 
service connection was in order for PTSD.  The review also 
determined that a 70 percent rating was appropriate and that 
the effective date of service connection and the 70 percent 
rating should be the date of claim of August 5, 1991.  The CO 
review made its determination on a difference of opinion 
basis.  38 C.F.R. § 3.105(b).  The RO notified Representative 
Geren of this action in January 1997.  The RO pointed out 
that, since service connection was denied by a prior Board 
decision, the August 5, 1991, date was the earliest effective 
date, the date of receipt of the reopened claim.

The CO submitted a detailed letter to the RO in February 1997 
that provided a discussion of their decision.  In regard to 
the issue of PTSD, the CO referred to a ESG guide for the 
preparation of requests for PTSD research and that a specific 
section related to military decorations that denote combat 
participation.  The letter went on to say that the Marine 
Corps Expeditionary Medal was one of the decorations listed.  
(The CO failed to establish that the veteran was never 
awarded the Marine Corps Expeditionary Medal - he was awarded 
the AFEM).  The CO decided, on the basis of a difference of 
opinion, that the veteran was entitled to service connection 
for PTSD.  Finally, it was determined that the veteran was 
also entitled to a 70 percent disability rating.  The CO 
acknowledged the prior Board denial of the veteran's PTSD 
claim.  In so doing, the effective date was established as of 
August 5, 1991, for both service connection and the 70 
percent rating.

The RO issued a rating decision in April 1997 that 
implemented the results of the CO review.  Notice of the 
rating action was provided that same month.

The veteran submitted a statement in November 1997.  He 
argued that his effective date for service connection for 
PTSD should be retroactive to 1981.  He wanted "someone" to 
overturn the "1991" Board decision.  He further argued that 
VA failed in the duty to assist him.

The veteran testified at a CO hearing in November 1997.  The 
veteran withdrew the issues then on appeal and offered 
testimony on earlier effective dates for his TDIU rating and 
rating for PTSD.  The Board member conducting the hearing 
informed the veteran that those issues were not on appeal but 
allowed the veteran to present testimony.  The veteran said 
that he wanted the hearing to overturn the earlier Board 
decision from 1991 and backdate his benefits to 1982.  The 
veteran was asked if he had ever filed for reconsideration of 
the disputed Board decision and the veteran said that he had 
not.  The veteran submitted additional evidence at the 
hearing.  He contended that the CO review and April 1997 
rating decision failed to establish correct effective dates 
for service connection for PTSD, and his urinary and rectal 
sphincter disabilities.

The Board issued a decision in February 1998 that dismissed 
the veteran's appeal of an increased rating for his low back 
disability, increased ratings for his deviated nasal septum 
and left ear hearing loss and new and material evidence to 
reopen a claim for service connection for dental trauma.  The 
issues were dismissed because of the veteran's statements at 
the November 1997 hearing.  

The veteran wrote to the Board in May 1998 and requested 
reconsideration of an August 1991 Board decision.  He 
submitted an addendum to this request in June 1998.  

The Board notes that there is a VA Form 21-4138, dated in 
August 1998, wherein the veteran requested that he be 
provided a hearing at the RO on the issues on appeal that 
were unresolved.  There is a handwritten notation on the form 
that there were no issues remaining on appeal in light of the 
February 1998 Board decision.

The Board replied to the veteran in November 1998 and 
informed him that there was no Board decision dated in August 
1991 that could be reconsidered.  The letter explained to the 
veteran what he needed to do if he desired reconsideration of 
any prior Board decision.  He was also informed that he could 
raise a claim of CUE in a prior Board decision but had to be 
specific as to the date, or dates, of the decision(s).

The veteran requested a hearing at the RO in January 1999.  
He also submitted a lengthy statement in March 1999 wherein 
he said the issues involved were earlier effective dates for 
his low back rating, urinary sphincter, rectal sphincter and 
PTSD.  He contended that VA failed in its duty to assist in 
obtaining evidence of his service in Vietnam.  He argued that 
his 60 percent rating for his low back disability should be 
restored as of February 1984.  He further argued that service 
connection for his urinary and rectal sphincter disabilities 
should be established as of September 18, 1986, the date of 
surgery for his urinary sphincter.  

The veteran had a hearing before the Decision Review Officer 
(DRO) in March 1999.  The veteran provided argument in 
support of his contention that he was entitled to earlier 
effective dates for the several issues.  The veteran, and his 
representative, argued that service connection for a 
psychiatric condition should be established in the 1970's, 
his 60 percent back rating should be restored as of 1984 and 
that service connection for his urinary and rectal sphincters 
should be from September 1986.  The veteran's representative 
also argued that "House bill 1090" affected the outcome of 
the case.

The RO issued a rating decision dated in August 1999 that 
denied earlier effective dates for the issues on appeal.  
Notice was provided to the veteran in September 1999.

The veteran wrote to the Assistant Undersecretary for 
Benefits (AUSB) in February 2000.  He included a statement 
wherein he requested a CO review of his claim.  The veteran 
said that he thought the November 1997 Board hearing could 
reverse the prior unfavorable decisions.

The Director, Compensation and Pension (C&P) service, wrote 
to the veteran in April 2000 and informed him that his claim 
was being reviewed by the DRO.  The veteran was also advised 
that, if he desired to challenge a Board decision for CUE, he 
had to submit a claim directly to the Board.  He was also 
informed of the pertinent regulations and that he must set 
forth specific arguments for a claim of CUE in a Board 
decision.

The veteran wrote to the Director, C&P service in June 2000.  
He said he was applying for a "second review with primary 
focus on earlier effective dates applying Public Law 105-
111."  The veteran also requested that he be afforded an 
expedited Board hearing in Washington, D.C.  The veteran 
included a second statement with the letter wherein he set 
out additional arguments.  He said he disputed the hearing 
officer's decision.  He argued that the hearing officer 
failed to consider his complete social, military and VA claim 
history.  He argued that the hearing officer failed to 
address earlier effective dates.  He also said that he raised 
the issue of Public Law 105-111.  He said that the RO 
violated its duty to assist.  He stated that the RO committed 
CUE and that Public Law 105-111 applied.  

Associated with the claims folder is an undated reply to the 
veteran from the Director, C&P service.  The letter addressed 
the veteran's June 2000 request for a CO review.  The veteran 
was advised that Public Law 105-111 applied to claims of CUE 
in Board decisions.  He was again advised that specific 
regulations applied and that he would have to file a claim 
directly with the Board.

The veteran submitted a statement in November 2001.  He said 
that the evidence he had submitted constituted new and 
material evidence and should be sufficient to establish the 
requested earlier effective dates.  He repeated his request 
for a Board hearing.

The veteran's representative submitted a private psychiatric 
report from D. I. Kabel, D.O., dated in December 2001.  Dr. 
Kabel provided a diagnosis of PTSD that he attributed to the 
veteran's Vietnam service.

The veteran testified at a Travel Board hearing in September 
2002.  The veteran's representative said that VA had failed 
in its duty to assist the veteran for many years.  The 
veteran testified about when he first went to Vietnam.  He 
said he was blown off a vehicle in Vietnam and that he began 
to experience problems with his urinary and rectal sphincters 
shortly after that.  He said that he received treatment for 
his condition in service.  The representative suggested that 
the veteran was first denied service connection for PTSD in 
1970.  He argued that the veteran masked his symptoms through 
his drinking.  The representative argued that VA should have 
resolved reasonable doubt in favor of the veteran in regard 
to his alleged combat service.  The representative said that 
the records were available all along and VA failed to obtain 
them.  The veteran testified that he completed a vocational 
rehabilitation program for jewelry repair and complained that 
the program was a sham.  He said that VA personnel determined 
he was rehabilitated and that is why his back rating was 
reduced.  The veteran's representative also argued that the 
March 1990 rating decision was sent to the wrong address, 
therefore, the veteran never received notice of the decision 
and his claim was still open.  He argued that because that 
claim remained open, the veteran's August 1991 submission was 
not a new claim.  He said that submission was a request for a 
hearing in a pending claim.  The veteran's representative 
also stated, without proof, that the veteran's service 
records were "dummied up" to show him as being onboard a 
ship and that the "real" records were classified.  The 
veteran provided testimony regarding the March 1990 decision 
and how he had moved prior to that time and filled out a 
change of address card and gave it to his representative at 
the time.  The veteran's representative said that the veteran 
was asserting CUE in prior rating decisions that denied 
service connection for PTSD.  He did not want to identify a 
specific decision as he felt they all were in error.  

B.  Back 

As noted above, the veteran's SMRs show that he was treated 
several times for complaints of back pain beginning in July 
1962 when he provided a seven-year history of back pain prior 
to service.  The veteran has alleged that he injured his back 
in Vietnam when he was thrown against a tank as a result of 
an explosion.  He has claimed treatment in DaNang for that 
back injury.  A close review of his service medical records 
document a number of outpatient visits to the Camp Schwab 
dispensary on Okinawa between August and October 1964.  The 
records also included referrals to the Army Hospital on 
Okinawa during that same time period.  The veteran was 
treated primarily for dermatology related complaints and 
several instances of sinus problems.  There was no indication 
of any treatment for any type of back, or facial, injury 
during that period of time.  The veteran's May 1966 discharge 
physical examination reported chronic low back pain.

The veteran submitted his original claim for service 
connection for a back disability in November 1967.  He was 
granted service connection in January 1968 and was assigned a 
20 percent disability rating from the date of claim.  The 
veteran's disability was described as low back strain with 
moderate limitation of motion.

The veteran submitted claims for increased ratings for his 
back disability over the years.  At times he was granted 
temporary 100 percent ratings for periods of hospitalization 
as per 38 C.F.R. § 4.29.  However, his 20 percent rating 
would be restored as his permanent rating once the period of 
the temporary rating had expired.

A review of the VA and private records associated with the 
claims folder for the period from December 1967 to May 1976 
reveals that the veteran had no complaints of any type of 
problems with his urinary or rectal sphincter.  

The veteran was afforded a VA examination in May 1976.  As a 
result of the findings from that examination, his disability 
rating for his back was increased to 40 percent in July 1976.  
The veteran disagreed with the rating and appealed the 
decision.  

The veteran was afforded a VA orthopedic examination in March 
1977.  The examiner said that x-rays showed nothing except 
scoliosis and provided a diagnosis of common low back pain by 
history.  

VA outpatient records for the period from June 1975 to 
February 1978 reflected ongoing treatment for complaints of 
back problems and several recent fractures of the veteran's 
nose.  A May 1977 entry recorded a history of a broken nose 
in Vietnam when the veteran was blown against a tank.  As 
noted above, this injury, or event, or was not documented in 
the veteran's SMRs.  

A Report of Contact, dated in April 1978 noted that the 
veteran was attending a Chapter 31 program at a college in 
California.  He had returned to Texas to attend a funeral for 
a family member and was going to stay in Texas.  The veteran 
wanted to resume the vocational rehabilitation program in 
Texas.

A September 1978 Board decision denied increased ratings for 
the veteran's low back disability, deviated septum and left 
ear hearing loss.

VA hospital summaries dated in August 1978 reported treatment 
for the veteran's back.  Electromyography (EMG) and nerve 
conduction velocity (NCV) studies were negative.  

The veteran was assigned a temporary 100 percent rating in 
December 1978 with a resumption of his permanent 40 percent 
rating as of September 1, 1978.

The veteran submitted statements in March and May 1979, 
respectively, seeking an increased rating for his back 
disability.  He submitted evidence of another period of 
hospitalization in April 1979 that provided a diagnosis of 
chronic low back pain with marked functional overlay.

The veteran's claim for an increased rating was denied by way 
of a rating decision dated in June 1979.  A September 1979 
confirmed rating decision continued the denial.

The veteran submitted a claim for nonservice-connected 
disability pension benefits in October 1980.  The veteran 
also commented that he was seeking unemployability.  The 
veteran said that he was in receipt of SSA benefits for his 
back and other conditions.  The veteran submitted statements 
from private doctors in support of his claim.  An August 1980 
evaluation from Dr. Mackey noted that the veteran alleged a 
back injury in service in 1963 when he was thrown by an 
explosion.  Dr. Mackey provided a diagnosis of a possible 
herniated disc.  There were no findings of nerve problems 
associated with urinary/bowel control.  Statements from a Dr. 
Garrison and a Dr. Doyle reported current findings.  No 
neurological problems or symptoms related to urinary/bowel 
control were noted.

Following a VA orthopedic examination in December 1980, the 
veteran's back rating was increased to 60 percent by way of a 
rating decision dated in January 1981.  The effective date 
for the increase was established as August 22, 1980.  The 
veteran's back disability was now characterized as low back 
strain with scoliosis and arthropathy, lumbosacral spine, 
sciatic nerve compression and degenerative disc disease, L5-
S1.

The Board notes that the veteran's back disability was 
evaluated under Diagnostic Code 5293.  38 C.F.R. § 4.71a.  
Diagnostic Code 5293 is used to evaluate disabilities 
involving intervertebral disc syndrome disabilities of the 
spine.  Under Diagnostic Code 5293 in effect at the time, a 
40 percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
Part 4.71a.

The veteran was hospitalized from July 1981 to January 1982, 
primarily for treatment of a psychiatric condition.  He was 
evaluated for possible back surgery but surgery was felt not 
to be warranted.

Associated with the claims folder in March 1982 was a copy of 
a Social Security Administration (SSA) administrative law 
judge (ALJ) decision dated in February 1982.  The decision 
noted that the veteran was previously found to be totally 
disabled as of December 31, 1974, due to chronic low back 
strain, paranoid personality, depressive neurosis, and 
chronic alcoholism.  The ALJ stated that the veteran's back 
and psychiatric diagnoses rendered him totally disabled.

The veteran submitted a statement in March 1982 wherein he 
requested that he be afforded additional vocational 
rehabilitation.  He said that he had completed jewelry repair 
school but could not perform that job at that time.

The veteran's back disability was evaluated several times 
during 1982 and 1983.  The 60 percent rating was maintained.

VA treatment records for the period February 1982 to January 
1983 reflected treatment for varied complaints as well as a 
hospital summary for the period from October 25, 1982 to 
November 29, 1982.  The summary noted a primary treatment 
diagnosis of alcohol dependence.  A January 1983 outpatient 
record noted that the veteran had a history of a "possible" 
hypotonic bladder.  The veteran was noted to have a post-void 
residual of less than 10 cubic centimeters (cc) and was noted 
to be doing well.

A VA orthopedic examination from April 1983 reported that the 
veteran had a diagnosis of mild degenerative changes of the 
lumbosacral spine.  A neurology examination report noted that 
the veteran said that he began to experience urinary 
dribbling after voiding in 1978.  No neurology diagnosis was 
provided in regard to that complaint.  

The RO issued a rating decision in May 1983 that continued 
the veteran's 60 percent disability rating despite the lack 
of symptomatology on the latest VA examination.

The veteran was hospitalized from June 20, 1983, to July 2, 
1983.  He received treatment for complaints of back pain.  
The summary noted that the veteran's back pain was not felt 
to be significant.  

The veteran was afforded a VA orthopedic examination in 
October 1983.  The diagnosis was degenerative changes of the 
lumbosacral joint.

As a result of the July 1983 hospital summary, and October 
1983 VA orthopedic examination, the RO reduced the veteran's 
rating in November 1983, effective from February 1, 1984.  
The veteran's 60 percent disability rating had been in effect 
from August 22, 1980, to February 1, 1984, a period less than 
five years.

The veteran submitted a notice of disagreement with the 
reduction in January 1984.  The veteran was issued a 
statement of the case (SOC) in February 1984 that addressed 
the reduction of his back disability rating from 60 to 40 
percent as well as discussing why his current symptomatology 
did not warrant a 60 percent rating.  Subsequent supplemental 
statements of the case referred to the SOC.  The veteran's 
representative also argued against the reduction in March 
1985.  A submission in August 1985 also addressed the 
reduction.

The Board issued a decision in May 1986 that denied a rating 
greater than 40 percent for the veteran's back disability.  

The veteran was afforded a VA orthopedic examination in July 
1986.  He was diagnosed with mild degenerative changes of the 
lumbosacral joint.  

The RO denied an increased rating for the veteran's service-
connected back condition in August 1986.  Service connection 
for a GU condition was also denied.  Notice was provided in 
September 1986.

Associated with the claims folder in December 1986 was a VA 
hospital summary that documented implantation of an AMS 
urethral sphincter on September 18, 1986.  The summary gave a 
history of low back pain and a spinal cord injury in Vietnam 
and a long history of urinary incontinence.  

The veteran appealed the denial of service connection for a 
GU condition and denial of an increased rating for his back.  
The Board issued a decision in February 1988 that denied an 
increased rating for the veteran's low back disability.  The 
veteran was also denied service connection for a GU 
condition.

The veteran submitted a new claim for an increased rating for 
his low back disability in March 1989.  The claim was denied 
by way of a confirmed rating decision dated in November 1989.  

The veteran submitted a new claim for an increased rating for 
his back in January 1990.  He also wanted to reopen his claim 
for service connection for a GU condition.  

The RO denied the veteran's claims in a confirmed rating 
decision in February 1990.  Notice of the denial was provided 
in March 1990.  The veteran did not appeal the decision and 
it became final.

Nothing further was received from the veteran until he 
submitted a statement that was received on August 5, 1991.  
The veteran said that he wanted a local hearing on his 
pending claims.  A hearing was scheduled for September 4, 
1991. 

The veteran submitted a statement that was received on 
September 8, 1991, wherein he withdrew his request for a 
hearing.  He wanted to reopen his claim for service 
connection for urinary incontinence and wanted an increased 
rating for his service-connected back disability, among other 
issues.

Associated with the claims folder in September 1991 was a VA 
hospital summary for a period of hospitalization from January 
1991 to February 1991 as well as VA treatment records for 
that period of hospitalization.  The veteran was primarily 
treated for symptoms related to his PTSD.  He was noted to 
have a long history of chronic low back pain.  The veteran 
was scheduled for an epidural block but the appointment was 
canceled.  

The veteran was afforded several VA examinations in October 
1991.  The orthopedic examination report recorded a history 
from the veteran of injuring his back in Vietnam when a 
mortar shell exploded behind him and blew him into a tank.  
The veteran was diagnosed with degenerative disc disease 
(DDD) at the L5-S1 level with possible herniation of a disc 
causing some degree of nerve root compression producing 
bilateral extremity pain.  The examiner further noted that, 
by history, the veteran had a moderate impairment of back 
function.

VA outpatient treatment records for the period from October 
1986 to February 1992 were associated with the claims folder 
in March 1992.  The bulk of the records documented multiple 
visits to the mental hygiene clinic.  

Additional VA treatment records for the period from November 
1991 to May 1992 were associated with the claims folder.  The 
records related primarily to counseling visits.

The veteran provided treatment records from J. B. Willes, 
D.C., dated in August 1992.  Dr. Willes provided chiropractic 
treatment for the veteran's back pain.  

The veteran was afforded VA examinations in November 1992.  
The neurological examination reported that it was possible 
that the veteran's urinary incontinence could be related to a 
sacral radiculopathy.  The orthopedic examination noted a 
marked limitation of motion of the lumbar spine, due in part 
to voluntary muscle action.  The examiner opined that there 
might be a strong element of psychogenic overlay.

Additional VA treatment records for the period from October 
1986 to October 1992 were associated with the claims folder.  
They related to GU evaluations.

The veteran testified at a hearing at the RO in April 1993 in 
support of his then pending claim for an increased rating for 
his service-connected back disability.  

The veteran submitted a statement in April 1993.  He argued 
that VA had failed in its duty to assist him and that his 
back disability warranted a higher rating.

The veteran submitted urology treatment records from Dr. 
Huber, dated in April 1993.  Dr. Huber said that the veteran 
had urinary incontinence from a spinal injury.  Additional 
records from Dr. Huber were submitted in May 1993.  Dr. Huber 
noted that the veteran had diminished neurologic activity in 
regard to his anal sphincter.  He said it was difficult to 
pinpoint precisely the cause of the varied defect but it was 
likely that it was in keeping with the veteran's spinal 
trauma.

The veteran was afforded a hearing at the RO in September 
1993.  The veteran testified about his current back 
symptomatology.

The hearing officer issued a decision in October 1993 that 
increased the veteran's disability rating for his service-
connected back disability to 60 percent.  The RO issued a 
rating decision, implementing the hearing officer's decision, 
in October 1993.  The 60 percent rating was made effective 
from September 4, 1991.  The 60 percent rating included the 
veteran's urinary incontinence and rectal impairment as part 
of the overall back disability.

The veteran disagreed with the effective date for the 60 
percent rating in December 1993.  The RO issued a new rating 
decision in January 1994 that addressed the veteran's 
allegations of CUE.  The rating decision noted that the 
veteran's reduction of his back rating was confirmed by a 
prior Board decision that was final.  Notice of the rating 
action was provided in February 1994.

The veteran submitted a copy of a Court decision, Lehman v. 
Derwinski, 1 Vet. App. 339 (1991).  The case involved a 
reduction of a veteran's disability rating for PTSD.  The 
case involved application of 38 C.F.R.  § 3.344 (2002).

The veteran requested a copy of his claims folder in January 
1995.  The RO provided the requested copy in March 1995.

The veteran testified at a hearing at the RO in February 
1996.  The issues involved separate ratings for the veteran's 
urinary and rectal sphincter disabilities and new and 
material evidence to establish service connection for PTSD.  
The veteran argued that he should be granted separate ratings 
for his two sphincter disabilities back to 1982.  He also 
argued that his 60 percent rating for his back should be back 
to 1982 but provided no basis for the contention.  

The veteran's case was forwarded to the CO for review in 
December 1996.  The CO completed its review in January 1997.  
The CO transmitted its findings to the RO in February 1997.  
The CO review determined that the effective date for the 
veteran's 60 percent rating for his service-connected back 
disability should be as of the date of claim, or August 5, 
1991.  The review noted that the October 1993 rating decision 
assigned an incorrect effective date of September 4, 1991.  
The veteran's urinary sphincter and rectal sphincter 
impairment were severed from the veteran's back rating and 
assigned separate ratings.  

The RO issued a rating decision implementing the CO review in 
April 1997.  Notice of that action was provided that same 
month.

The veteran submitted a statement in November 1997 wherein he 
argued that he had completed a vocational repair program for 
jewelry repair.  He said that he complained that he was not 
learning anything in the program.  He alleged that VA then 
determined that he was rehabilitated and reduced his back 
rating without evidence of any improvement.

The veteran testified at a CO hearing in November 1997.  He 
presented testimony regarding what he felt were the correct 
effective dates for his several disabilities.  The veteran 
was informed that those issues were not on appeal.  The 
veteran indicated that he had not sought a reconsideration of 
an earlier Board decision.  The veteran submitted additional 
evidence at the hearing wherein he argued for earlier 
effective dates for the issues on appeal.  

The veteran wrote to the Board in May 1998 and requested 
reconsideration of an "August 1991" Board decision.  He 
submitted an addendum to this request in June 1998.

The Board replied to the veteran in November 1998 and 
informed him that there was no Board decision dated in August 
1991.  He was informed that if he desired reconsideration of 
a Board decision or wanted to claim CUE in a prior Board 
decision, he need to be specific as to the date, or dates, of 
the decisions.

The veteran testified at hearing at the RO before the DRO in 
March 1999.  The veteran and his representative argued that 
the veteran's 60 percent rating for his back should be 
effective from 1984.  The veteran's representative referred 
to "house bill 1090" (establishing ability to file claims for 
CUE in Board decisions) on a number of occasions and 
intimated that a Board hearing was a decision on the issues.

The RO issued a rating decision in August 1999 that denied an 
earlier effective date for the veteran's 60 percent rating.

The veteran sought a CO review of his current claim in 
February 2000.  The director of C&P responded in April 2000 
that the RO would review his claim.  The letter also advised 
the veteran that if he wanted to challenge a Board decision 
for CUE he had to submit a claim directly to the Board.  The 
letter advised the veteran of the pertinent regulations and 
that he must set forth specific arguments of CUE.

The veteran again wrote to the director of C&P to ask for a 
review and to apply Public Law 105-111.  The veteran argued 
that his back rating should never have been reduced.  

The RO wrote to C&P in February 2001 and requested a CO 
review of the veteran's claim.  

The director of C&P responded to the veteran.  He was again 
advised that Public Law 105-111 related to claims of CUE in 
Board decisions and that he would have to submit a claim 
directly to the Board.  The veteran was advised that 
regulations were published and that he should submit his 
claim to the Board that set forth clearly and specifically 
the alleged CUE.

The veteran testified at a Travel Board hearing in September 
2002.  The veteran repeated his assertion that the disability 
rating for his back was reduced in retribution for his 
complaining that the jewelry repair vocational rehabilitation 
program was a sham.  The veteran's representative referred to 
a Court decision that reversed a "VBA denial or a BVA 
denial" and said that the veteran's back disability rating 
should be retroactive to 1988.  The Board notes that there is 
no record of any United States Court of Appeals for Veterans 
Claims (Court) decision pertaining to this veteran regarding 
the disability rating for his back.

C.  Urinary Sphincter

A review of the SMRs reveals that there was no back injury 
that lead to complaints of problems with the veteran's 
urinary sphincter during service.

A review of the VA and private records associated with the 
claims folder for the period from December 1967 to May 1976 
reveals that the veteran had no complaints of any type of 
problems with his urinary or rectal sphincters.  The veteran 
was afforded a VA genitourinary (GU) examination in December 
1967.  The provisional diagnosis on the consultation sheet 
was reported as an infected kidney.  The diagnosis was no 
evidence of a GU tract infection.  

A May 1976 VA examination noted a history of three urinary 
tract infections in the past.  There was no current GU 
complaint and the examination was negative.

A December 1980 VA examination reported the GU system as 
normal.

Records from hospitalization from July 1981 to January 1982 
contain a note from August 1981 wherein the veteran said that 
he had experienced impotence 85 percent of the time for years 
and felt that it was related to his back.  The discharge 
summary noted that in regard to sexual dysfunction, the 
veteran failed to acknowledge the problem from his use of 
alcohol and his stress condition.  The summary did note that 
the veteran experienced some dribbling that was felt to be, 
at least in part, due to his use of several medications.

VA treatment records for the period from February 1983 to 
June 1983 contained a neurological evaluation from May 1983.  
The evaluation noted that the veteran related a three-year 
history of urinary incontinence.  The assessment was chronic 
pain and sensory losses with history of urinary incontinence, 
with a need to rule out cervical cord compression.

A VA GU examination, dated in July 1986, noted that the 
veteran was referred to the GU service with a slightly 
hypertonic bladder and decreasing urinary sphincter tone 
presumed secondary to old spinal injury.  The impression was 
chronic incontinence with decreased urethral pressure 
presumed secondary to spinal injury.

The RO denied service connection for a GU condition in August 
1986.  Notice was provided in September 1986.

Associated with the claims folder in December 1986 was a VA 
hospital summary that documented implantation of an AMS 
urethral sphincter on September 18, 1986.  The summary gave a 
history of low back pain and a spinal cord injury in Vietnam 
and a long history of urinary incontinence. 

The veteran appealed the denial of service connection for a 
GU condition and denial of an increased rating for his back.  
The Board issued a decision in February 1988 that denied 
service connection for the veteran's GU condition as 
secondary to his service-connected back disability.  The 
decision also denied an increased rating for the veteran's 
low back disability.

The veteran submitted a new claim for an increased rating for 
his back in January 1990.  He also wanted to reopen his claim 
for service connection for a GU condition.  

The RO denied the veteran's claims in a confirmed rating 
decision in February 1990.  Notice of the denial was provided 
in March 1990.  

Nothing further was received from the veteran until he 
submitted a statement that was received on August 5, 1991.  
The veteran said that he wanted a local hearing on his 
pending claims.  A hearing was scheduled for September 4, 
1991. 

Associated with the claims folder was a VA hospital summary 
for a period of hospitalization from January 1991 to February 
1991 as well as VA treatment records for that period of 
hospitalization.  The records noted the past history of 
urinary sphincter implant.  There was no mention of any 
problems with the veteran's rectal sphincter.

The veteran was afforded several VA examinations in October 
1991.  The orthopedic examination report recorded a history 
from the veteran of injuring his back in Vietnam when a 
mortar shell exploded behind him and blew him into a tank.  
The veteran said that he had had problems with his bladder 
since service, although this is not documented anywhere in 
his SMRs.  The examiner did not provide any opinion linking 
the veteran's back condition to any nerve problems to affect 
either the urinary or rectal sphincters.

A GU examination report noted that the veteran complained of 
occasional leakage after voiding.  The assessment was that 
the veteran needed a routine annual cystometrogram.  No 
opinion was provided that linked the veteran's urinary 
sphincter replacement to his service-connected back 
disability.

VA treatment records for the period from October 1986 to 
February 1992 documented treatment in the mental hygiene 
clinic.  There was no pertinent evidence pertaining to the 
veteran's GU claim.  

The RO denied the veteran's claim for service connection for 
a GU condition in April 1992.  Notice of the rating action 
was provided in May 1992.

The veteran was afforded several VA examinations in November 
1992.  The GU examiner opined that they agreed with the 
assessment that the veteran's urinary incontinence was due to 
a spinal injury.  The veteran related a history of urinary 
dribbling in service as part of his neurological examination.  
The examiner remarked that it was possible that the veteran's 
urinary incontinence could be related to a sacral 
radiculopathy.  The orthopedic examiner found a marked 
limitation of motion of the lumbar spine, due in part to 
voluntary muscle action.  The examiner said that there might 
be a strong element of psychogenic overly.  There was no 
finding of a spinal injury with residuals so as to cause 
urinary incontinence.  

VA outpatient records from October 1986 to October 1992 
included the September 1986 operation report for the 
veteran's urinary sphincter implant.  There was no evidence 
to show a relationship between the veteran's urinary problems 
and his back disability.

The veteran testified at a hearing in April 1993.  He 
testified that different doctors had told him that his 
urinary incontinence and the need for the sphincter 
replacement were due to his back disability.

The veteran testified at a hearing at the RO in September 
1993.  The veteran said that he began to experience 
incontinence in service after suffering a back injury.  He 
also submitted medical and personnel records at the hearing.  

The hearing officer issued a decision in October 1993 that 
granted service connection for the veteran's urinary 
incontinence as part of his service-connected back 
disability.  The RO issued a rating decision in October 1993 
implementing the hearing officer decision.  

The veteran submitted a statement in March 1995 arguing for a 
separate disability rating for his urinary incontinence

A letter from Representative Geren transmitted several 
statements from the veteran in October 1995.  The veteran 
argued for separate disability ratings for his urinary and 
rectal sphincter disabilities.  

The veteran testified at a hearing at the RO in February 
1996.  He argued that his urinary and rectal sphincter 
disabilities should be assigned their own separate disability 
ratings.  He also argued that the ratings should be effective 
from 1982.  He wanted a 60 percent rating for each 
disability.

The RO denied the veteran's claim to rate his urinary 
incontinence as a separate disability in May 1996.

Representative Geren submitted additional correspondence in 
September 1996 that transmitted additional material from the 
veteran.  In regard to this issue the veteran argued for a 
separate disability rating.

The veteran's claim was reviewed by the CO and the findings 
transmitted to the RO in February 1997.  The CO review 
determined that there was CUE in the October 1993 rating 
decision for not granting a separate disability rating for 
his urinary sphincter impairment.  A 60 percent rating was 
assigned.  The effective date for service connection and the 
60 percent rating was established as August 5, 1991.

The RO issued a rating decision in April 1997 that 
implemented the results of the review.  Service connection 
and the 60 percent rating were granted effective from August 
5, 1991.  Notice of the rating decision was provided that 
same month.

The veteran submitted a statement in November 1997 in which 
he contended that his rating for his urinary sphincter 
disability should go back to the earliest date that he had 
requested service connection for the condition.  

The veteran testified at a CO hearing in November 1997.  He 
repeated his contention that the effective date for his 
urinary sphincter rating should be the date that he first 
claimed entitlement to service connection.  He submitted 
additional evidence in November 1997 in support of his 
contention.

The veteran wrote to the Board in May 1998 and requested 
reconsideration of an "August 1991" Board decision.  He 
submitted an addendum to this request in June 1998.

The Board replied to the veteran in November 1998 and 
informed him that there was no Board decision dated in August 
1991.  He was informed that if he desired reconsideration of 
a Board decision or wanted to claim CUE in a prior Board 
decision, he need to be specific as to the date, or dates, of 
the decisions.

The veteran testified at hearing at the RO before the DRO in 
March 1999.  The veteran and his representative argued that 
the veteran's 60 percent rating for his back should be 
effective from 1984.  He also argued that the service 
connection for the urinary sphincter disability should be 
effect as of the date of surgery in 1986.  The veteran's 
representative referred to "house bill 1090" (establishing 
ability to file claims for CUE in Board decisions) on a 
number of occasions and intimated that a Board hearing was a 
decision on the issues.

The RO issued a rating decision in August 1999 that denied an 
earlier effective date for the service connection.

The veteran sought a CO review of his current claim in 
February 2000.  The Director of C&P responded in April 2000 
that the RO would review his claim.  The letter also advised 
the veteran that if he wanted to challenge a Board decision 
for CUE he had to submit a claim directly to the Board.  The 
letter advised the veteran of the pertinent regulations and 
that he must set forth specific arguments of CUE.

The veteran again wrote to the director of C&P to ask for a 
review and to apply Public Law 105-111.  The veteran argued 
for an earlier effective date.

The RO wrote to C&P in February 2001 and requested a CO 
review of the veteran's claim.  

The Director of C&P responded to the veteran.  He was again 
advised that Public Law 105-111 related to claims of CUE in 
Board decisions and that he would have to submit a claim 
directly to the Board.  The veteran was advised that 
regulations were published and that he should submit his 
claim to the Board that set forth clearly and specifically 
the alleged CUE.

The veteran testified at a Travel Board hearing in September 
2002.  The veteran's testimony primarily related to his PTSD 
and back issues.  He did assert that he should be granted an 
earlier effective date.

D.  Rectal Sphincter

The veteran first identified a problem with his rectal 
sphincter in testimony at a hearing at the RO in April 1993.  
(Transcript p. 7).  The numerous medical records in the 
claims folder contained no reference to such a problem prior 
to this date.

The veteran submitted treatment records from Dr. Huber dated 
in April 1993.  Dr. Huber said that the veteran's urinary 
incontinence was due to a spinal injury.  Urology records 
from Dr Huber, dated in May 1993 noted that the veteran 
reported diminished neurologic activity in regard to his anal 
sphincter.  Dr. Huber said it was difficult to precisely 
pinpoint the case of the varied defect.  He felt it was 
likely that it was in keeping with the veteran's spinal 
trauma.

The veteran was denied service connection for a disability 
involving the rectal sphincter in July 1993.

Associated with the claims folder was an outpatient treatment 
record dated in September 1993.  The entry noted a history of 
spinal cord injury in 1964 and development of fecal 
incontinence.  The entry noted that the veteran was evaluated 
by Dr. Huber and found not to be a candidate for 
reconstructive surgery.  The veteran was discharged from the 
clinic.

The veteran testified at hearing at the RO in September 1993.  
The veteran did not provide any additional pertinent evidence 
regarding this issue.

The veteran was granted service connection for the claimed 
rectal sphincter impairment in October 1993.  The disability 
was incorporated into the veteran's disability rating for the 
service-connected back disability.  An effective date of 
September 4, 1991, was assigned for service connection of the 
rectal sphincter impairment.

A letter from Representative Geren transmitted several 
statements from the veteran in October 1995.  The veteran 
argued for separate disability ratings for his urinary and 
rectal sphincter disabilities.  

The veteran testified at a hearing at the RO in February 
1996.  He argued that his urinary and rectal sphincter 
disabilities should be assigned individual disability 
ratings.  He also argued that the ratings should be effective 
from 1982.  He argued for a 60 percent disability for each 
disability.

The RO denied the veteran's claim for a separate disability 
rating for his rectal sphincter impairment in May 1996.

Representative Geren submitted additional correspondence in 
September 1996 that transmitted additional material from the 
veteran.  In regard to this issue the veteran argued for a 
separate disability rating.

The veteran's claim was reviewed by the CO and the findings 
transmitted to the RO in February 1997.  The RO issued a 
rating decision in April 1997 that implemented the results of 
the review.  The veteran was granted service connection for 
his rectal sphincter as a separate disability.  He was 
assigned a 60 percent disability rating effective from August 
5, 1991.  Notice of the rating decision was provided that 
same month.

The veteran submitted a statement in November 1997 in which 
he contended that his rating for his rectal sphincter 
disability should go back to the earliest date that he had 
requested service connection for the condition.  

The veteran testified at a CO hearing in November 1997.  He 
repeated his contention that the effective date for his 
rectal sphincter rating should be the date that he first 
claimed entitlement to service connection. 

The veteran wrote to the Board in May 1998 and requested 
reconsideration of an "August 1991" Board decision.  He 
submitted an addendum to this request in June 1998.

The Board replied to the veteran in November 1998 and 
informed him that there was no Board decision dated in August 
1991.  He was informed that if he desired reconsideration of 
a Board decision or wanted to claim CUE in a prior Board 
decision, he need to be specific as to the date, or dates, of 
the decisions.

The veteran testified at a hearing at the RO in March 1999.  
The RO issued a rating decision in August 1999 that denied an 
earlier effective date for service connection for the 
veteran's rectal sphincter impairment.

The veteran sought a CO review of his current claim in 
February 2000.  The Director of C&P responded in April 2000 
that the RO would review his claim.  The letter also advised 
the veteran that if he wanted to challenge a Board decision 
for CUE he had to submit a claim directly to the Board.  The 
letter advised the veteran of the pertinent regulations and 
that he must set forth specific arguments of CUE.

The veteran again wrote to the director of C&P to ask for a 
review and to apply Public Law 105-111.  The veteran argued 
for an earlier effective date for service connection.  

The RO wrote to C&P in February 2001 and requested a CO 
review of the veteran's claim.  

The  Director of C&P responded to the veteran.  He was again 
advised that Public Law 105-111 related to claims of CUE in 
Board decisions and that he would have to submit a claim 
directly to the Board.  The veteran was advised that 
regulations were published and that he should submit his 
claim to the Board that set forth clearly and specifically 
the alleged CUE.

The veteran testified at a Travel Board hearing in September 
2002.  The veteran's testimony primarily related to his PTSD 
and back issues.  He did assert that he should be granted an 
earlier effective date.

II.  Analysis

The United States Court of Appeals for the Federal Circuit 
recently ruled on the issue of finality of RO decisions and 
the exceptions to the rule of finality in Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2003).  In their opinion the Federal 
Circuit noted that:

If a veteran fails to appeal from an RO 
decision concerning a claim, the decision 
becomes "final," and "the claim will 
not thereafter be reopened or allowed, 
except as may otherwise be provided by 
regulations not inconsistent with this 
title."  38 U.S.C. § 7105(c) (2000).  
Principles of finality and res judicata 
apply to agency decisions that have not 
been appealed and have become final.  See 
Astoria Fed. Savs. & Loan Ass'n v. 
Solimino, 501 U.S. 104, 107-08 (1991) 
(allowing the application of res judicata 
to administrative agency determinations 
that have attained finality); Routen v. 
West, 142 3d. 1434, 1437 (Fed. Cir 1998) 
(applying finality and res judicata to VA 
decisions).  As we have observed in 
Routen, "[u]nless otherwise provided by 
law, the cases are closed and the matter 
is thus ended."  Routen, 142 F.3d at 
1438

Cook, 318 F.3d at 1336-37.

The Federal Circuit noted that there were only two statutory 
exceptions to the rule of finality.  The first was if new and 
material evidence was submitted under 38 U.S.C.A. § 5108 
(West 2002).  The second statutory exception is if the 
decision is subject to revision on the grounds of CUE.  
38 U.S.C.A. § 5109A (West 2002) (RO decisions); 38 U.S.C.A. 
§ 7111 (West 2002) (Board decisions).  Cook 318 F.3d at 1337.

A.  Clear and Unmistakable Error (CUE)

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2002).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).  However, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  (emphasis added).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the veteran is only asserting disagreement with how 
the RO evaluated the facts before it, or if the veteran has 
not expressed with specificity how the application of cited 
laws and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, VA's failure in the duty to assist cannot constitute 
CUE.  See Cook, 318 F.3d at 1346.

PTSD

In this case the veteran had raised nonspecific allegations 
of errors in past decisions.  His main argument is that VA 
failed in its duty to assist him in the development of his 
claim in the past.  In particular he alleges VA should have 
done more to obtain pertinent evidence to document his 
service in Vietnam.  When the veteran was questioned at his 
September 2002 Travel Board hearing he thought that all prior 
decisions regarding this issue were wrong because of CUE.

The veteran was originally denied service connection for an 
acquired psychiatric disorder in April 1970.  He failed to 
perfect an appeal of that decision and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103.  As such, new and material evidence was required to 
reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence of record at the time of the April 1970 decision 
showed that the veteran was diagnosed with paranoid 
schizophrenia in a VA discharge summary dated in April 1970.  
The RO determined that there was no nexus to service.  The 
SMRs did not contain a diagnosis of a psychosis and the VA 
summary did not relate the diagnosis to service.  The veteran 
has not raised any specific error that would compel a 
different outcome.  There is no indication that the correct 
facts were not before the RO.  In short, the veteran is 
disputing how the RO weighed the evidence.  

The veteran was diagnosed with PTSD during a period of 
hospitalization from July 1981 to January 1982.  He was also 
diagnosed with PTSD at a VA psychiatric examination in March 
1982.  The hospital summary and the VA examination report 
both noted that the veteran claimed Vietnam combat 
experiences.  

The RO developed the claim for the veteran's personnel 
records.  Records received from the NPRC in May 1982 did not 
show service in Vietnam or any combat involvement.  The 
veteran's DD 214 did not reflect that the veteran was awarded 
of any of the military awards or decorations that typically 
signify individual participation in combat or service in 
Vietnam.  The RO denied the veteran's claim in May 1982.  
Notice was provided that same month.  As the veteran did not 
perfect an appeal of the May 1982 decision, it became final. 

The veteran's representative did submit a statement in June 
1982 asking that additional efforts be made to verify the 
veteran's Vietnam service.  There was no intent to appeal 
expressed.  

The RO received additional records from the NPRC in June 
1982, and July 1982.  The records did not reflect any combat 
service or any service in Vietnam.  

Subsequently, additional VA medical records and hospital 
summaries were associated with the claims folder.  They 
showed that the veteran was hospitalized several times, to 
include treatment for PTSD.  

The veteran submitted a claim in January 1984 seeking service 
connection for PTSD.  The RO contacted him in February 1984 
and informed him that a claim for PTSD was previously denied.  
The veteran would have to submit new and material evidence to 
reopen the claim.

Additional VA medical records were associated with the claims 
folder that showed continued diagnoses of, and treatment for, 
PTSD.  A treatment record dated in January 1984 noted a 
history from the veteran where he claimed to have served 
almost two tours in Vietnam.

The veteran's claim was denied in March 1984.  The issue was 
included in a supplemental statement of the case issued in 
April 1984.  

Additional VA records were associated with the claims folder, 
to include another hospital summary for a period 
hospitalization for treatment of PTSD.  

The veteran's claim was again denied in August 1984.  

Additional VA treatment records were associated with the 
claims folder in March 1985.

The veteran's claim was forwarded to the Board.  The Board 
conducted additional development before deciding the case, 
including requesting assistance from the ESG to verify the 
veteran's unit history.  This development was in keeping with 
the required practice for developing claims for service 
connection for PTSD at that time.  The ESG responded in 
December 1985.  The response was unable to verify the 
veteran's claimed stressors.

The Board issued a decision in May 1986 that denied service 
connection for PTSD.  The Board decision was a de novo review 
of the veteran's claim.  The Board noted the entire history 
of the veteran's claim, to include a review of his SMRs and 
the multiple pertinent VA records, his personnel records and 
the ESG report.  The latter item was reproduced verbatim in 
the decision.

Because of the nature of the Board's review in May 1986, the 
prior rating decisions of May 1982, March 1984 and August 
1984 were subsumed in the Board's decision.  See Manning v. 
Principi, .16 Vet. App. 534, 540-541 (2002) (prior RO 
decisions subsumed by Board decision where the evidence of 
record at the time of the prior final RO decision is 
considered by the Board).  As such, those RO decisions are 
not subject to collateral attack.  Accordingly there is no 
basis to review them for CUE.

A Report of Contact, dated in August 1989, recorded a 
conversation with the veteran wherein he reported having been 
hospitalized for treatment of PTSD.  The RO construed this as 
a claim to reopen.  The RO wrote to the veteran in September 
1989 and informed him that his claim for PTSD was previously 
denied and that he needed to submit new and material evidence 
to reopen the claim.  The veteran did not respond to the 
letter.

The veteran submitted a claim in January 1990.  The RO wrote 
to the veteran on February 2, 1990, and told him that he 
needed to submit a detailed description of his claimed 
stressors as well as medical evidence.  He was advised to 
submit the evidence as soon as possible, preferably within 60 
days.  

The RO received duplicate personnel records from the NPRC in 
February 1990.

The RO denied the veteran's claim to reopen on February 27, 
1990.  The decision cited to hospital records for a period of 
hospitalization in July and August 1989 and treatment records 
for the period from July 1989 to October 1989 in ruling that 
they did not constitute new and material evidence.

The veteran was notified of the decision in March 1990.  The 
veteran failed to appeal the decision and it became final.  

There was no CUE in the February 1990 decision.  The veteran 
failed to provide any additional evidence regarding his 
stressors.  The evidence of record had previously shown a 
diagnosis of PTSD related to service in Vietnam; however, as 
with the May 1986 Board decision, there was still no evidence 
of record to confirm any of the veteran's alleged stressors.  
Thus there was no new and material evidence submitted at the 
time the claim was denied.  His arguments now amount to a 
disagreement with how the evidence available in February 1990 
was weighed.

The Board notes that the veteran has testified that he did 
not receive the March 1990 notice of the February 1990 denial 
of his claim.  He has alleged that he moved in that timeframe 
and never received the notice.  As the evidence related in 
the Background section above shows there is no reason to 
believe that the veteran did not receive the March 1990 
notice.  The Board recounted the evidence that documented a 
number of items of correspondence sent to the veteran, before 
and after the March 1990 notice, and none of the 
correspondence was returned as undeliverable or with some 
other notice of the veteran having not received the mail.  A 
more detailed discussion of this issue will be made in the 
earlier effective date section of this decision.

Subsequent to the February 1990 rating decision there is only 
one other rating decision of import with respect to the 
veteran's effective date for service connection for PTSD.  
The April 1997 rating decision that implemented the CO 
review.  

After August 1991 the veteran submitted additional evidence 
regarding his stressors and provided testimony at a number of 
RO hearings.  The CO viewed the evidence and determined under 
a difference of opinion finding that the evidence was new and 
material, that the veteran warranted service connection and 
that a 70 percent disability rating was appropriate.

The April 1997 rating decision could not establish an earlier 
effective date than that of August 5, 1991.  As noted above, 
the veteran's prior claims for service connection for PTSD 
were denied.  Those from 1982 and 1984 were subsumed by the 
May 1986 Board decision and the decision from February 1990 
did not contain CUE.  As the veteran's claim involved new and 
material evidence, the effective date could not be 
established any earlier than the date of the claim that was 
reopened.  See Sears v. Principi, 16 Vet. App. 2444, 247 
(2002); see also Lapier v. Brown, 5 Vet. App. 215, 216-17 
(1993) (An award granted on a reopened claim may be not be 
effective prior to the date of receipt of the reopened 
claim).

The fact that the veteran felt that the later evidence, 
received after August 1991, regarding his unit's involvement 
in Vietnam supported his prior allegations does not suffice.  
The evidence was not of record prior to August 1991.  The 
prior decisions had to be decided based on the evidence of 
record at the time the decisions were made.  As to the 
veteran's assertion of a failure in the duty to assist, such 
a failure, if one did exist in this case, does not rise to 
the level of CUE.  See Cook, supra.  Moreover, evidence 
regarding the veteran's service in Vietnam and the nature of 
that service was equivocal in this case.  The award of the 
Republic of Vietnam Meritorious Unit Citation (Gallantry 
Cross Color) was a unit award, not an individual award.  As 
the letter from the USMC official stated, this award was 
given to those Marines that did serve in Vietnam.  In that 
regard the veteran's service in Vietnam can be acknowledged.

As to the nature of that service, there is still no 
confirmation of any stressor of record.  The veteran's SMRs 
document an extensive amount of health care on Okinawa during 
the July to November 1964 period when the veteran contends he 
was in Vietnam.  The injuries claimed by the veteran were not 
of record during service.  The veteran has claimed varying 
lengths of service in Vietnam at different times over the 
years, to include approximately two tours of duty, when at 
most the records could be construed to show a period of 
several months.  Finally, the CO review cited to the Marine 
Corps Expeditionary Medal as a significant award such as to 
warrant the assignment of service connection for PTSD despite 
the veteran not holding that decoration. 

The veteran was afforded every benefit of the doubt in the CO 
review and the April 1997 rating decision that implemented 
the CO review.  He has not raised any specific allegation of 
error in the decision.  His contention is a dispute with how 
all the evidence of record was weighed in determining the 
effective date and that a prior failure in the duty to assist 
failed to uncover the evidence of his service in Vietnam.  
Such an argument does not constitute a valid claim of CUE.

Back

The rating for the veteran's back disability was reduced by 
way of a rating decision dated in November 1983.  The 
effective date of the reduction was as of February 1, 1984, 
more than 60 days after the notice of the reduction.  

The veteran appealed the reduction and was issued a statement 
of the case in February 1984 that addressed the reduction of 
the disability rating.  He was issued subsequent supplemental 
statements of the case that addressed why the evidence did 
not warrant an increase in the 40 percent rating.  The 
veteran's representative argued against the reduction in a 
submission dated in March 1985.  A second submission from 
August 1985 also argued against the reduction.

The Board denied an increased rating for the veteran's 
service connected back disability in May 1986, thus subsuming 
the RO's November 1983 rating decision.  See Manning, 16 Vet. 
App. at 540-541; Cf. Herndon v. Principi, 311 F.3d 1121, 
1123-1126 (Fed. Cir., 2002).  As such the veteran must 
challenge the May 1986 Board decision, either through a 
request for reconsideration or by filing a motion for CUE in 
the Board decision.  He cannot legally collaterally attack 
the November 1983 rating decision.

The veteran was denied an increased rating for his back 
disability in August 1986.  The denial was based on the 
results of a July 1986 VA examination.  The veteran appealed 
the denial.  The Board denied his claim for an increased 
rating in February 1988.  The Board decision subsumed the 
August 1986 RO rating decision.  As such the rating decision 
is not subject to a claim of CUE.  Manning, supra.

The veteran submitted another claim for an increased rating 
in March 1989.  The claim was denied in November 1989 with 
notice provided that same month.  Another claim was submitted 
by the veteran in January 1990.  The RO denied that claim in 
February 1990 with notice provided in March 1990.

The veteran failed to appeal either of the two decisions and 
they became final.  The Board concludes that there was no CUE 
in either the November 1989 or February 1990 rating 
decisions.  The only evidence submitted for consideration for 
the November 1989 decision was a hospital summary from August 
1989 that showed treatment for depression.  No additional 
evidence was received prior to the February 1990 rating 
decision.  As the veteran has failed to allege any specific 
error in either of these rating decisions, there is no basis 
to conclude they contained CUE.  There was no additional 
evidence submitted to show that his back disability had 
become worse.

In addressing any rating decision after February 1990 the 
only relevant rating decision is the April 1997 rating 
decision as it granted the effective date for the veteran's 
60 percent rating.  The CO determined that there was CUE in 
the October 1993 hearing officer/RO decision that granted a 
60 percent rating for the veteran's back disability that 
included his urinary and rectal sphincter disabilities.  
Further, the effective date of September 4, 1991, was found 
to be in error.  The CO determined that the August 5, 1991, 
claim was the correct effective date.

The veteran has not raised any specific error in this rating 
decision other than his general allegations that his back 
rating should never have been reduced and that the 60 percent 
rating should be effective back to the date of reduction.  
The veteran's argument does not support a claim of CUE in the 
April 1997 decision.  It is a disagreement with how the 
evidence was weighed.  

In construing the August 5, 1991, submission by the veteran 
as a claim for an increased rating, the RO provided the 
earliest possible date in light of the other prior final 
denials.  There was no legal basis to establish an earlier 
date in light of the procedural history noted above.  



Urinary Sphincter

The veteran's SMRs are clearly negative for any type of 
urinary sphincter problems.  The December 1967 GU examination 
provided no findings of any type of urinary sphincter problem 
in the diagnosis of a urinary tract infection.  

The veteran was afforded a VA GU examination in July 1986 
that provided an impression of chronic incontinence with 
decreased urethral pressure, presumed secondary to spinal 
injury.

The RO denied service connection for a GU condition in August 
1986.  

Evidence of the veteran's surgery in September 1986 was 
associated with the claims folder in December 1986.  

The Board denied the veteran's claim for service connection 
for a GU condition in February 1988.  This action subsumed 
the August 1986 rating decision.  Thus the veteran cannot 
collaterally attack the August 1986 rating decision.  
Manning, supra.  

The veteran did not attempt to reopen his claim for a GU 
condition until January 1990.  The RO denied the veteran's 
claim in February 1990 and provided notice of the denial in 
March 1990.  The veteran did not appeal the denial.

The veteran has not alleged any specific error in the 
February 1990 decision.  The RO reviewed the additional 
evidence of record consisting of a VA hospital summary from 
August 1989 and a VA outpatient record dated in October 1989 
in concluding that there was no new evidence to establish 
service connection for the GU condition.  There was no CUE on 
the part of the RO as the additional evidence pertained to 
treatment for unrelated conditions.  

The veteran did not specifically seek to reopen his claim for 
a GU condition when he submitted his "claim" in August 
1991.  The veteran was granted service connection for his 
urinary sphincter impairment by way of the October 1993 
rating decision.  However, the rating decision granted 
service connection for the condition as part of the veteran's 
service-connected back disability.  The February 1997 CO 
review determined that the October 1993 decision contained 
CUE in not granting service connection for a separate urinary 
sphincter impairment disability.  

The April 1997 rating decision, implementing the February 
1997 CO review, established the effective date as the date of 
the reopened claim.   See Sears; Lapier, supra.  The veteran 
has made no specific allegation of error other than a general 
one to the effect that an earlier effective date was 
warranted.  Based on the law regarding valid CUE claims, such 
argument by the veteran does not amount to a valid claim.  

Rectal Sphincter

There was no claim for service connection for impairment of 
the veteran's rectal sphincter prior to August 1991.  In 
fact, the first mention of the issue was at an RO hearing in 
April 1993.  The significant amount of medical evidence of 
record prior to that time reported no problems with the 
veteran's rectal sphincter.  

The first medical evidence of record was contained in Dr. 
Huber's May 1993 report where he said that the veteran 
experienced diminished neurologic activity in regard to his 
anal sphincter.  He felt that the cause of the problem was 
likely due to the veteran's spinal trauma.  

The veteran was originally denied service connection for this 
issue in July 1993.  However, the October 1993 hearing 
officer decision/rating decision granted service connection 
for the issue but found it to be part of the veteran's 
service-connected back disability.

The February 1997 CO review determined that the October 1993 
decision constituted CUE in not granting a separate 
disability for the rectal sphincter.  The CO review also 
determined an effective date of August 5, 1991, for the date 
of service connection.  

The April 1997 rating decision implemented the CO review and 
assigned the effective date of August 5, 1991.  This is the 
most favorable date that could be assigned to the veteran.  
There was no prior claim for this issue, either on a direct 
or secondary basis.  The veteran did not even raise the issue 
until April 1993.  More importantly, as with the other CUE 
claims, the veteran has made no specific allegation of error.  
He merely asserts that the RO was wrong.  This does not 
amount to a valid claim of CUE. 

B.  Earlier Effective Date

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2002).  

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2002).  See Sears v. Principi, 16 Vet. 
App. at 247; see also Lapier, 5 Vet. App. at 216-217.  

The effective date for an increased rating shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred if a claim is received 
within one year from such date, otherwise it is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400 (o)(2) (2002).  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2002).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2002).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court), has 
explicitly stated that the "mere presence" of a diagnosis of 
a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

Another applicable regulation is 38 C.F.R. § 3.157(b)(1) 
(2002), which provides that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  See Sears, 16 Vet. App. at 
249 (section 3.157 applies to a defined group of claims, 
i.e., as to disability compensation, those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increased of a service-
connected rating where service connection has already been 
established).

PTSD

The veteran was originally denied service connection for an 
acquired psychiatric disorder in April 1970.  He failed to 
perfect an appeal of that decision and it became final.  Thus 
new and material evidence would be required to reopen the 
claim and establish entitlement to service connection for an 
acquired psychiatric disorder.

The veteran's initial claim for service connection for PTSD 
was denied by the RO in May 1982.  The veteran did not 
present an appeal of that decision and it too became final.  
As such new and material evidence was required to reopen the 
claim for service connection for PTSD.  

The veteran attempted to reopen his claim for service 
connection for PTSD in January 1984.  The RO denied the 
veteran's claim in March 1984 and again in August 1984.  The 
veteran appealed those decisions.  The Board denied the 
veteran's claim for service connection in May 1986.  

The veteran submitted a new claim in March 1989.  The RO 
notified the veteran that his claim for service connection 
for PTSD was previously denied.  He would need to submit new 
and material evidence.  The veteran did not respond to the 
letter.

The veteran submitted another claim in January 1990.  The RO 
wrote to him in February 1990 and requested that he provide 
detailed information regarding his alleged stressors.  The 
veteran failed to respond.  The RO denied the claim in 
February 1990 with notice provided in March 1990.  The 
veteran failed to submit a notice of disagreement and the 
February 1990 decision became final.

The next correspondence from the veteran was received in 
August 1991.  The veteran requested a hearing for what he 
thought were pending claims.  

As shown above the veteran was eventually granted service 
connection on the basis of the February 1997 CO review.  The 
RO issued a rating decision in April 1997 that established 
service connection for PTSD as of August 5, 1991.  

In reviewing the evidence of record there is no legal basis 
for an earlier effective date for service connection.  The 
veteran submitted several earlier claims for service 
connection for PTSD.  Those claims were denied and became 
final.  As such, new and material evidence was required to 
reopen the claim.  The earliest effective date for service 
connection for a claim previously denied can be no earlier 
than the date of claim to reopen.  In this case, the August 
5, 1991, date represents the most favorable date that can be 
assigned to the veteran.  See Sears; Lapier, supra.  The 
claim for an earlier effective date for service connection 
for PTSD is denied.

Back

The veteran is seeking an earlier effective date for the 60 
percent rating for his back.  As shown above, the veteran's 
back disability was previously rated as 60 percent disabling; 
however, the rating was reduced by way of a rating decision 
dated in November 1983.  The effective date of the reduction 
was February 1, 1984.  The rating was in effective for less 
than five years.  Thus the provisions of 38 C.F.R. § 3.344 
were not for application.

The veteran has contended that his disability rating was 
reduced because of his complaints of an ineffective jewelry 
repair vocational rehabilitation program.  He contends that 
he was found to be totally rehabilitated after he complained 
about the program.  The Board notes that evidence of record 
shows that the veteran submitted a statement in March 1982 
wherein he said that he had completed the jewelry repair 
training but could not perform the job.  He wanted additional 
vocational rehabilitation.  This was approximately a year and 
a half prior to the reduction.

The veteran's back disability was evaluated at an orthopedic 
examination in April 1983.  A May 1983 rating decision 
continued the 60 percent disability rating.  As the veteran's 
60 percent rating was maintained after his completion of the 
jewelry repair vocational rehabilitation program, it is clear 
that the veteran is incorrect as to his contention for the 
reason why his rating was reduced.

The veteran's disability rating for his service-connected 
back disability was reduced by way of a rating decision dated 
in November 1983.  The Board denied an increased rating by 
way of a decision dated in May 1986, thus subsuming the RO's 
November 1983 rating decision.  See Manning, supra. 

The veteran was afforded a VA orthopedic examination in July 
1986.  The RO denied an increase in the veteran's rating in 
August 1986.  The veteran appealed the denial.  A Board 
decision from February 1988 denied an increase for the 
veteran's back disability and subsumed the August 1986 rating 
decision.  

The veteran submitted a claim for an increase in March 1989 
that was denied in November 1989 with notice provided that 
same month.  The veteran again submitted a claim for an 
increased rating in January 1990.  That claim was denied in 
February 1990 with notice provided in March 1990.  The 
veteran did not appeal either decision and they became final.

The next claim for consideration is the veteran's August 1991 
submission.  Additional VA records were associated with the 
claims folder subsequent to the August 1991 claim.  However, 
none of the records related to treatment provided for the 
veteran's service-connected back disability so as to serve as 
an informal claim for an increased rating under 38 C.F.R. 
§ 3.157.  Twice records for a period from 1986 to 1992 were 
received and associated with the claims folder.  In the first 
instance the records contained an entry dated in 1986 that 
related to hearing loss.  The remainder of the records 
documented visits to the mental hygiene clinic.  In the 
second instance, the records related to GU evaluations, not 
the veteran's back.  Consequently, there is no indication 
that any VA record was prepared subsequent to the February 
1990 final decision and prior to the August 5, 1991, 
effective date that would constitute an informal claim for 
increase.  Additionally, there is no evidence showing an 
increase in disability during this period.  As already noted, 
the evidence showed treatment for other disabilities.  A 
January to February 1991 hospitalization merely showed 
treatment for PTSD symptoms.  It was noted in passing that 
the veteran had a long history of chronic low back pain and 
that he wore a brace.  The report and associated notes did 
not relate to examination or treatment of the disability such 
as to constitute an informal claim under § 3.157, and there 
was no indication that the back pain had worsened to the 
extent that the report could be a basis for an award of a 
higher rating.  Consequently, by application of pertinent law 
and regulations governing the award of effective dates, there 
is no basis for an award of the 60 percent rating any sooner 
than August 5, 1991.

Urinary Sphincter

The veteran's original claim for service connection for 
urinary sphincter impairment was denied by the RO in August 
1986.  The veteran appealed the denial.  The February 1988 
Board decision denied service connection for the GU 
condition.  The veteran then was required to submit new and 
material evidence to reopen his claim.  

The veteran submitted a statement in January 1990 seeking to 
reopen his claim for service connection for a GU condition.  
The RO denied the claim in February 1990 and provided notice 
of the denial in March 1990.  The veteran failed to appeal 
the denial and the decision became final.

The veteran submitted the claim that resulted in the grant of 
service connection in August 1991.  The veteran was granted 
service connection for his urinary sphincter impairment by 
way of the October 1993 rating decision.  However, service 
connection for the disability was included in the rating for 
the veteran's service-connected back disability.

The February 1997 CO review determined that there was CUE in 
the October 1993 rating decision.  As a result the service 
connection was directed for the veteran's urinary sphincter 
impairment as a separate disability.  The effective date for 
service connection was established as the date of claim, 
August 5, 1991.  The RO issued a rating decision in April 
1997 that implemented the CO review.

There is no basis to establish an earlier effective date.  
The veteran's original claim was denied by the Board in 
February 1988.  The veteran's attempt to reopen his claim was 
denied in February 1990 and he failed to appeal the decision.  
The effective date assigned was the date the claim to reopen 
was received and is the earliest possible effective date.   
See Sears, Lapier, supra.



Rectal Sphincter

The veteran first submitted an informal claim for entitlement 
to service connection by way of his testimony at a RO hearing 
in April 1993.  There was no prior mention of the issue, 
either by the veteran or in the medical evidence of record.

The veteran was granted service connection for a rectal 
sphincter impairment in October 1993.  However, service 
connection for the disability was included in the rating for 
the veteran's service-connected back disability.

The February 1997 CO review determined that there was CUE in 
the October 1993 rating decision.  As a result the service 
connection was directed for the veteran's rectal sphincter 
impairment as a separate disability.  The effective date for 
service connection was established as the date of claim, 
August 5, 1991.  The RO issued a rating decision in April 
1997 that implemented the CO review.

There is no basis to establish an earlier effective date.  
There was no claim pending prior to August 5, 1991.  The 
veteran first raised the issue by way of an informal claim in 
April 1993.  He was granted service connection in October 
1993, although as a disability combined with his back 
disability rating.  The CO review and implementing rating 
decision established the earliest possible effective date.  
There simply is no pending claim for consideration of a 
possible earlier effective date.  

Lack of Notice of February 1990 Rating Decision

The veteran has also argued that he never received notice of 
the February 1990 confirmed rating decision that denied his 
claim pertaining to his back, PTSD, and his urinary 
disability.  However, as shown above, there is every reason 
to believe that the veteran received the March 1990 notice of 
the rating decision.

The evidence shows that the veteran submitted a claim in 
March 1989 using a certain address in Arlington, Texas.  The 
RO sent correspondence to that address in April 1989 that was 
not returned.  An August 1989 Report of Contact listed the 
same address.  The RO sent two letters to the address in 
September 1989 and neither was returned.  Notice of the 
November 1989 rating decision was also sent to that address.  
The veteran used the same address when he submitted the 
January 1990 claim, the RO sent a PTSD development letter to 
that address, which was not returned.  The March 1990 notice 
for the February 1990 rating was also sent to the same 
address and was not returned.  Finally, the veteran submitted 
a request for his file to be transferred to the Dallas VAMC 
in July 1990.  The same address was used on the Form 21-4138 
used at that time.

The Board notes that, "[t]here is a presumption of 
regularity that attaches to actions of public officials."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. 
Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  The Court has also 
"applied the presumption of regularity to all manner of VA 
processes and procedures."  Woods, 14 Vet. App. at 220.  See 
Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying 
presumption as to whether RO sent to claimant the application 
form for dependency and indemnity compensation); see also 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir., 2001) 
(the presumption of regularity, presumed that the Department 
had properly discharged its responsibilities by attaching a 
copy of the notice of appellate rights to the notification 
letter).

The Court has also stated that "[i]t is well settled that 
'clear evidence to the contrary' is required to rebut the 
presumption of regularity, i.e. the presumption that notice 
was sent in the regular course of government action."  
Schoolman, 12 Vet. App. at 310.  (citations omitted).  The 
Court specifically held that a statement such as the one of 
this veteran, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  The veteran's 
contention that his completion of AF Form 452, standing 
alone, is insufficient evidence to rebut the presumption of 
regularity.

The veteran does not provide any proof that he did not 
receive the notice.  He claims that he moved during the late 
1989 to early 1990 timeframe but has not presented any 
evidence to show that he did move and that he provided a new 
address to the RO.  Moreover, the significant number of items 
mailed to the veteran at the given address, none of which was 
returned as addressee unknown or addressee moved, or any such 
indication of unsuccessful delivery, is very probative 
evidence in favor of the RO having provided notice to the 
veteran.  Accordingly, there is no basis to find that the 
presumption of regularity is rebutted.  

In deciding this case, the Board has considered the Veteran's 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000) for possible 
application.  Claims for CUE must be decided based on the 
evidence of record as they are based on a request for a 
revision of a previous decision.  As such, the Court has held 
that the duties to assist and notify under the VCAA are not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001). 

The Board notes that VA is not required to provide assistance 
to a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  In this 
case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved, i.e., an earlier effective date for the veteran's 
several claims.

The evidence of record clearly documents the several 
pertinent claims of record, the rating actions, and Board 
decisions involved.  The claims for earlier effective dates 
for service connection for PTSD and the GU disability are 
predicated on new and material evidence.  As such, the 
effective date is established by law for a reopened claim.  
The claim for service connection for a rectal sphincter 
disability was received after the assigned effective date.  
In those circumstances there can be no means of establishing 
an earlier effective date.

As to the veteran's claim for an earlier effective date for 
his 60 percent disability rating for his service-connected 
back disability, VA records have been obtained and associated 
with the claims folder.  Those records have been reviewed for 
possible application of an earlier informal claim under 
38 C.F.R. § 3.157; however, no such claim is discernable in 
the records.  Moreover, the veteran has not alleged that 
there is any outstanding evidence that would serve as a claim 
that would predate the claim of August 5, 1991.  


ORDER

The veteran's claim that the rating decision entered in April 
1970 was clearly and unmistakably erroneous in failing to 
grant service connection for an acquired psychiatric disorder 
is legally insufficient; the appeal of this issue is 
therefore denied.

The veteran's claim that the rating decision entered in 
November 1989 was clearly and unmistakably erroneous in 
failing to grant an increased rating for the veteran's 
service-connected back disability is legally insufficient; 
the appeal of this issue is therefore denied.

The veteran's claim that the rating decision entered in 
February 1990 was clearly and unmistakably erroneous in 
failing to grant an increased rating for the veteran's 
service-connected back disability, and in failing to reopen 
claims for service connection for PTSD and a GU disability is 
legally insufficient; the appeal of this issue is therefore 
denied.

The veteran's claim that the rating decision entered in April 
1997 was clearly and unmistakably erroneous in failing to 
grant earlier effective dates for service connection for 
PTSD, urinary sphincter impairment, rectal sphincter 
impairment, and earlier effective date for a 60 percent 
rating for a back disability is legally insufficient; the 
appeal of this issue is therefore denied.

Entitlement to an earlier effective date for service 
connection for PTSD is denied.

Entitlement to an earlier effective date for a 60 percent 
rating for the veteran's service-connected back disability is 
denied.

Entitlement to an earlier effective date for service 
connection for a urinary sphincter impairment is denied.

Entitlement to an earlier effective date for service 
connection for a rectal sphincter impairment is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

